Case 19-00762-LT7 Filed 02/15/19 Entered 02/15/19 11:45:56 Doc5 Pg.1iof1

CORPORATE RESOLUTION
SPECIAL MEETING OF DIRECTORS
OF

STUDENT LOAN ADVOCACY GROUP, INC.

The undersigned, being an acting director of Student Loan Advocacy Group, Inc.
states that the following resolutions were duly adopted by the Board of Directors of such
corporation on February 13, 2019 at a special meeting of the Board of Directors of said
corporation, notice of said meeting having been properly given and consent to such action
was given and such resolutions have not been amended or revoked and are now in full force
and effect, to wit:

IT IS HEREBY RESOLVED that the corporation file a Chapter 7 bankruptcy petition
and retain the Law Office of Cheryl L. Stengel to file the petitigmand represent Student Loan

Advocacy Group, Inc. in the case.

 
  
  
  
 

IT IS FURTHER RESOLVED that David Pe
authorized to execute and file all documents necessary

Any President and C.E.O., is
Aplete the Chapter 7 filing.

David Péarlman
Director
